884 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bobbie R. BENSON, Plaintiff-Appellant,v.James F. BARRASSO and Phil Pinstein, Executors of the Estateof Jerome N. Barrasso, M.D., and St. FrancisHospital, Defendants-Appellees.
No. 88-5904.
United States Court of Appeals, Sixth Circuit.
Sept. 19, 1989.

Before KRUPANSKY and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant, Bobbie R. Benson (Benson), has appealed, pro se, from a jury verdict in favor of defendants-appellees, James F. Barrasso and Phil Pinstein, Executors of the Estate of Dr. Jerome N. Barrasso (Barrasso) and St. Francis Hospital (St. Francis) in this action for medical malpractice.  The jury concluded that neither Barrasso nor St. Francis deviated from the standard of care in the community in their medical care and treatment of Benson after her gastroplasty surgery.  On appeal, Benson has argued that there was not sufficient evidence to support the jury's verdict.


2
"[I]n reviewing a judgment based upon a jury verdict the appellate courts are not a liberty to weigh the evidence to decide where the preponderance lies, but are limited to determining whether there is material evidence to support the verdict."    Electric Power Bd. v. St. Joseph Valley Structural Steel Corp., 691 S.W.2d 522, 526 (Tenn.1985);  accord Manson v. Tennessee Farmers Mut. Ins. Co., 640 S.W.2d 561, 564 (Tenn.App.1982).  "[T]he appellate court is required to take the strongest legitimate view of all of the evidence in favor of the verdict, to assume the truth of all that tends to support it, allowing all reasonable inferences to sustain the verdict, and to discard all to the contrary."    Electric Power Bd., 691 S.W.2d at 526;  accord Norman v. Liberty Life Assur. Co., 556 S.W.2d 772, 773 (Tenn.App.1977).


3
Upon review of Benson's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that sufficient evidence existed to support the jury's verdict discharging both defendants from liability for medical malpractice.  Accordingly, the judgment entered by the district court pursuant to the jury's verdict is AFFIRMED.